i          i       i                                                                          i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-09-00168-CR

                                         IN RE Roger SOLIZ, JR.

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 8, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 20, 2009, relator Roger Soliz, Jr. filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various pro se motions, all relating to the criminal

proceeding for which he is currently confined. However, counsel has been appointed to represent

relator in the criminal proceeding pending in the trial court. A criminal defendant is not entitled to

hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick

v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro

se motions filed with regard to a criminal proceeding in which the defendant is represented by




           … This proceeding arises out of Cause Nos. 2009-CR- 0755B, 2009-CR-0756B, and 2009-CR-0757B styled
           1

State v. Roger Soliz, pending in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary Roman
presiding.
                                                                                     04-09-00168-CR

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s various pro se motions that all relate directly to his criminal

proceeding pending in the trial court. Therefore, we conclude that relator has not shown himself

entitled to mandamus relief. Accordingly, the petition is denied. TEX . R. APP . P. 52.8(a).



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-